Citation Nr: 0614919	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  96-10 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for impotence 
and a disorder manifested by urinary dribbling as a result of 
medical treatment by the Department of Veterans Affairs (VA) 
in May 1992.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from February 1976 to May 
1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 1995 by the St. Louis, 
Missouri, Regional Office (RO) of the VA.

In December 1997, the Board remanded this case to the RO for 
further development of the evidence, and by a decision dated 
August 5, 1999, the Board denied the veteran's claim on 
appeal.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, upon a joint motion by the appellant and the Secretary 
of Veterans Affairs, vacated the Board's August 5, 1999, 
decision and remanded the matter to the Board for further 
proceedings.  In June 2001, the Board remanded the case to 
the RO for further development of the evidence.  The case was 
then returned to the Board in August 2004, and by a decision 
dated in November 19, 2004, the Board once again denied the 
claim. 

The veteran then appealed the Board's November 19, 2004 
decision to the Court, and by a joint motion dated in 
September 2005, this decision was also vacated and remanded 
to the Board for further proceedings.

As was noted by the Board in its previous decision, the 
veteran appeared and testified at a hearing before a Veterans 
Law Judge who is no longer employed by the Board and that 
therefore, the veteran was advised that he had a right to a 
hearing before another Veterans Law Judge.  The record 
reflects that the veteran's representative waived this right.  



FINDING OF FACT

Erectile dysfunction manifested by impotence and urinary 
dribbling resulted from VA medical treatment performed in 
1992.


CONCLUSION OF LAW

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for erectile dysfunction manifested by 
impotence and urinary dribbling, is warranted.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA), 
and that in view of the Board's decision to grant the benefit 
sought, any failure to notify and/or develop the claim under 
the VCAA cannot be considered prejudicial to the veteran.

The record reflects that the veteran was treated for 
hypertension through non-VA sources beginning in January 
1991, when Maxide was prescribed.  Later in the same month, 
lisinopril, 5 milligrams daily, was prescribed and he was 
continued on lisinopril until June 1991.  During the period 
he was maintained on lisinopril, no complaints or findings 
involving impotency or urinary dribbling were shown.  In June 
1991, lisinopril was discontinued due to the presence of a 
cough; he was then placed on Calan SR, 240 milligrams, once 
daily, and continued thereon until at least February 1992.

The veteran was seen at the VA Medical Center in Kansas City, 
Missouri, on an outpatient basis on May 22, 1992, for a 
variety of complaints, and during the course of the ensuing 
physical examination it was noticed that the veteran's blood 
pressure was elevated.  At that time, he reported having 
previously been treated for hypertension with lisinopril, but 
that he had been without his anti-hypertensive medication for 
a period of months.  Lisinopril, 10 milligrams daily, was 
prescribed.

The veteran reportedly remained on lisinopril for a five-day 
period, and near the close of that period, he had burning on 
urination and with ejaculation, followed by impotence.  The 
record reflects that following the May 22nd appointment, he 
was not thereafter seen until June 9, 1992, when he reported 
that he had experienced impotence since beginning lisinopril 
on May 22, 1992.  The diagnosis was of hypertension--
impotence on lisinopril. Lisinopril was discontinued and 
Verapamil SR, 240 milligrams daily, (the generic equivalent 
of Calan SR) was prescribed.  All anti-hypertensive 
medication was later stopped for a two-week period, beginning 
in June 1992, but with a reported continuation of the 
impotency.  In July 1992, no improvement in the veteran's 
complaints of impotency was reported; clinical impressions of 
hypertension--fair control, and impotence--doubt medication 
effect, were offered.

The veteran was thereafter referred to the VA Urology Clinic, 
where examination in August 1992 led to an assessment of 
erectile dysfunction.

On the occasion of a psychological evaluation in August 1992, 
the veteran reported total impotence and some incontinence 
after urination.  He attributed the noted complaints to his 
start of anti-hypertensive medication in May 1992.  Also 
noted was his statement that an unnamed physician had told 
him that lisinopril caused impotence.  In the opinion of the 
examiner, there appeared to be some level of anxiety and 
somatization as to the current episodes.

The veteran is not shown to have been seen thereafter until 
January 1993, when his only pertinent complaint was of 
continued impotence.  The assessments were of hypertension--
poor control due to noncompliance and of impotence--doubt 
medication, question of microvascular disease.  Later in 
January 1993, it was noted by a medical professional that the 
veteran's lack of erections was probably organic versus 
psychological.  Various treatment modalities were thereafter 
attempted for management of his sexual dysfunction.

When seen in May 1993, the veteran reported no erections 
whatsoever and testosterone shots were then begun and 
continued over the ensuing months.  In October 1993, the 
veteran complained of urinary dribbling, in addition to a 
decrease in the strength and caliber of his urinary stream.  
The assessments were of a bilateral inguinal hernia and a 
tender prostate with bladder outlet obstruction symptoms.  In 
December 1993, his terminal dribbling of urine was found by a 
treating physician not to be related to any obstructive 
problems, such as benign prostatic hypertrophy.  Further 
complaints of urinary dribbling were set forth in July 1994.

When seen by the VA psychology service in August 1994, the 
veteran reported having some spontaneous erections which did 
not last.  An assessment by a resident physician in the 
Mental Health Clinic in September 1994, based on the 
veteran's history, was of an adjustment disorder secondary to 
impotence, secondary to anti-hypertensives.  Another resident 
in March 1995 offered diagnoses of major depression, mild, 
single episode, in full remission; and "impotence" secondary 
to "antihypertensive medication ?"  At that time, it was 
noted that androgen therapy had permitted the veteran to 
succeed in sexual intercourse with his spouse.

In April 1995, the veteran reported not having sexual 
dysfunction anymore.  In May 1995, complaints of impotence 
were renewed.

The veteran was afforded a hearing before the RO's hearing 
officer in February 1996, and still another hearing as to the 
same issue before the Board in Washington, DC, in October 
1997.  At those times, he advanced his primary contention 
that use of lisinopril, beginning on May 22, 1992, led to 
impotency and a disorder involving urinary dribbling.

It was then indicated by him that a VA physician, of whom 
only his first name of "Steve" could be recalled, had opined 
that the lisinopril prescribed by VA was the cause of the 
veteran's impotence.

In December 1997, the Board remanded this case to the RO to 
obtain the opinion of a specialist in urology on the issue of 
the medical likelihood that taking lisinopril, a medication 
the veteran had taken before without side-effects, for 5 days 
in May 1992, caused him to develop chronic impotence and a 
disorder manifested by urinary dribbling.

While this case was in remand status, the veteran continued 
to be seen at a VA mental health clinic, where, in April 
1997, he stated that his primary problem was premature 
ejaculation, not impotence.

The veteran was examined by a specialist in urology in March 
1998.  A genitourinary examination was essentially 
unremarkable.  The diagnoses were: impotence; depression; and 
mild decreased bladder tone due to medication resulting in 
some occasional dribbling, with a few drops of urine.  While 
this case was in remand status, the veteran continued to be 
seen at a VA mental health clinic, where, in April 1997, he 
stated that his primary problem was premature ejaculation, 
not impotence.

The veteran underwent VA genitourinary examination in March 
1998.  The examination was essentially unremarkable.  The 
diagnoses were: impotence; depression; and mild decreased 
bladder tone due to medication resulting in some occasional 
dribbling, with a few drops of urine.

The examiner commented that the veteran's impotence was based 
on a combination of medication and depression, and that he 
had a mild hypotonic bladder secondary to medications for 
hypertension and impotence.

In October 1998, the March 1998 VA genitourinary examiner, 
who had reviewed the veteran's medical records, offered his 
opinion that: short-term use of lisinopril does not cause 
impotence or urinary dribbling; in the veteran's case, using 
lisinopril in May 1992 for 5 days did not cause the side-
effects which the veteran was complaining about; it was not 
at least as likely as not that lisinopril was the cause of 
the veteran's symptoms; and medications which the veteran was 
currently taking might have the side-effects of impotence and 
urinary dribbling.

Office notes of a private physician in May 2000 contain the 
statement, "Patient is impotent, which may be due to 
medicine."

In October 2001, the veteran submitted a pharmacy receipt 
showing that he had been prescribed the drug Viagra, a 
medication used to treat erectile dysfunction.

The first joint motion by the parties before the Court stated 
that VA should obtain the opinion of a specialist in 
endocrinology on the question of the relationship, if any, 
between the veteran's impotence and disorder manifested by 
urinary dribbling and VA-prescribed medication.

On a VA endocrinology examination in June 2003, the veteran 
attributed his impotence to taking lisinopril for five days 
in May 1992 for control of blood pressure.  He stated that 
since May 1992 he had been impotent and the use of 
testosterone injections and patches did not affect his sexual 
function.  He had tried Viagra, but it did not increase 
tumescence.  He was using a pump device but was unable to 
achieve enough arousal for orgasm.  He had no history of 
mumps, testicular infection, or infection from sexually 
transmitted disease.  He had no history of local trauma or 
spinal injury.  He had no discharge or pain with urination.  
He had no urinary frequency or urgency but he did experience 
post-voiding leakage.

The examiner performed a physical examination and obtained 
the results of laboratory studies.  The pertinent assessment 
was erectile dysfunction, possible endocrine etiology.

In a September 2003 addendum to the examination report, the 
VA endocrinologist reported that the veteran did appear to 
have impotence and urinary dribbling and by the veteran's 
description, which the examiner had no way to validate, such 
occurred after the veteran was prescribed lisinopril.

The VA endocrinologist stated the following opinion:

Based on the patient's relating of his history, if 
factual, there appears to be a time-course relationship 
of the effect.  In my years (nearly 20) as a practicing 
endocrinologist, I have never seen lisinopril (or ACE 
inhibitors) do this, nor have any of my colleagues that 
I have discussed this with (nephrologists, who 
frequently prescribe this drug), nor do I find evidence 
of this side-effect in the reported literature.  It is, 
therefore, my opinion that these clinical symptoms being 
caused by lisinopril would be a less than 50% likelihood 
of causing this disorder.

The veteran's representative submitted a listing for Zestril 
(lisinopril) from the Physician's Desk Reference (PDR) which 
stated that less common or rare side-effects of the 
medication include impotence and little or no urine.  She 
also submitted an internet description of lisinopril which 
stated that side-effects of the medication, which were not 
common, included decreased sexual ability.


II.  Analysis

Prior to October 1, 1997, 38 U.S.C.A. § 1151 provided that VA 
was required to pay disability compensation for disability, 
aggravation of disability or death, to a veteran "in the same 
manner as if such disability, aggravation or death were 
service-connected," under the following circumstances: Where 
any veteran shall have suffered an injury, or aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation awarded under any of the laws administered by 
the VA, or as the result of having submitted to an 
examination under any such law, and not the result of the 
veteran's own willful misconduct, and any such injury or 
aggravation results in additional disability to or the death 
of the veteran.

Prior to October 1, 1997, 38 U.S.C.A. § 1151 provided that VA 
was required to pay disability compensation for disability, 
aggravation of disability or death, to a veteran "in the same 
manner as if such disability, aggravation or death were 
service-connected," under the following circumstances: Where 
any veteran shall have suffered an injury, or aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation awarded under any of the laws administered by 
the VA, or as the result of having submitted to an 
examination under any such law, and not the result of the 
veteran's own willful misconduct, and any such injury or 
aggravation results in additional disability to or the death 
of the veteran.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress to require that there be a showing of negligence on 
the part of VA for recovery under 38 U.S.C.A. § 1151, 
however, as the veteran's claim was filed prior to the 
effective date of the amended, the Board finds that the 
veteran is not required to show negligence in order to 
prevail in his claim.

The Board has reviewed the evidence of record, and once again 
notes that the critical inquiry is whether the veteran's 
impotence and disability manifested by urinary dribbling 
resulted from medication the veteran received for 
hypertension in 1992.  In the process of making such inquiry, 
the Board will address the evidence in favor and against the 
veteran's claim.  

A threshold element of a claim for compensation under 38 
U.S.C.A. § 1151 both before and after October 1, 1997, 
includes the existence of a current disability and the Board 
finds that the records reflect multiple findings and 
diagnoses of impotence and diagnoses such as that of the 
March 1998 VA genitourinary examiner of a mild hypotonic 
bladder secondary to medications for hypertension and 
impotence are sufficient to establish a current disability, 
which will be identified by the Board as erectile dysfunction 
manifested by impotence and urinary dribbling.  

Moreover, as to the additional requirement that such 
disability result from VA treatment, the Board notes that 
following evaluation at the VA psychology service in August 
1994, the veteran reported having some spontaneous erections 
which did not last, and there was an assessment by a resident 
physician in the Mental Health Clinic in September 1994, of 
an adjustment disorder secondary to impotence, secondary to 
anti-hypertensives (which was also noted the following 
month).  The record also contains a March 1995 diagnosis from 
another resident of impotence secondary to antihypertensive 
medication, and a May 2000 opinion of a private physician 
that, while speculative, does indicate that the veteran was 
impotent and that it may be due to medicine.  

In this regard, while the Board again fully recognizes that 
subsequent medical opinions from the March 1998 genitourinary 
examiner and June 2003 endocrinologist were against the 
claim, each opinion has been found deficient in separate 
joint remands, including the most recent determination that 
the June 2003 examiner's conclusions failed to consider the 
PDR literature that set forth sexual dysfunction as a 
potential side-effect of hypertensive medication.  Thus, 
based on this background, the Board finds that it cannot 
conclude that the opinions of the 1998 and 2003 VA examiners 
are any more probative than the opinions in support of the 
claim, and that since the medical evidence is therefore 
essentially in equipoise, the Board will give the veteran the 
benefit of the doubt, and conclude that entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for erectile dysfunction manifested by impotence and 
urinary dribbling is warranted.  38 U.S.C.A. §§ 1151, 5107 
(West 2002).  


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for erectile dysfunction manifested by 
impotence and urinary dribbling is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


